Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 1 of 8

FILED IN CLERK’S OFFICE
U.S.D.C. Atlanta

FEB 96 2021

 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

United States District Court

 

 

 

for the

 

District of

 

 

Division

 

 

Charles Becoat and The Estate of Freida J. Becoat Case No.

 

(to be filled in by the Clerk’s Office}

 

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint, If the names of
all the plaintiffs cannot fit in the space above, please write “see attached” in the
space and attach an additional page with the full list of names.)

-V~

 

Jury Trial: (check one) 1X | Yes | |No

 

 

PNC Bank NA. aka PNC Financial Services Group 4 3 o 1-C)- 0 § 4 0
300 Fifth Avenue
Pittsburgh, PA
15222
Reed Smith, LLP
Samantha J. Chugh, Esq.
schugh@reedsmith.com
20 Stanwix Street
Suite 1200

Pittsburgh, PA 15222-4809

Nowe? Nemes Nemeee Nemeee” Smee” Smee” Nene Semper” Nemeee” Nemes? Spee” Nene” Sage” Nwugee’” race”

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the names of all the
defendants cannot fit in the space above, please write “see attached” in the space
and attach an additional page with the full list of names.)

 

 

 

 

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 2 of 8

 

COMPLAINT FOR A CIVIL CASE

 

 

 

 

 

 

 

 

 

I, The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if needed.
Name Charles Becoat
Street Address 944 Brookmere Court
City and County Atlanta, Fulton County
State and Zip Code Georgia,30349
Telephone Number 347-670-3566
E-mail Address charlesbecoat1 @gmail.com

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an individual, a
government agency, an organization, or a corporation. For an individual defendant, include the person's job or title (known).

Attach additional pages if needed.

 

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

 

Name PNC Bank aka PNC Financial Services Group
Job or Title (if known) Kristen Kinander Contact person of record
Street Address 300 Fifth Avenue
City and County Pittsburgh
State and Zip Code PA, 15222
Telephone Number
E-mail Address (if known) kristen.kinnander@pnc.com
Defendant No. 2
Name | Reed Smith LLP

 

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 3 of 8

Job or Title (if known) Counsel

Street Address 20 Stanwix Street Suite 1200
ity and

State and Zip Code PA 15222
T Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
and
State and Code
T Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
and
State and Code
T Number
E-mail Address (if known)

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 4 of 8

 

Ui. Basis for Jurisdiction

Federal! courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard in federal court: cases

involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United States
Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship case, no

defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply

 

 

 

 

Violation of the Fair Housing Racial bias,Unfair business practices,Breech of contract, retaliation,
Act, HOEPA,ECOA, FHA and HUD intimidation and Inducing forclosure
guidelines.

 

 

 

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question (X)

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are at issue in this case.

 

Fair Housing Act
Home Ownership and Equity Protection Act
Equal Credit and Opportunity Act

 

 

B, If the Basis for Jurisdiction Is Diversity of Citizenship (X)

1. The Plaintiff(s)

 

 

 

 

 

 

a. If the plaintiff is an individual
The plaintiff, (name) | Charles Becoat |, is a citizen of the
State of (name) | Georgia je

b. If the plaintiff is a corporation

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 5 of 8

 

The plaintiff, (name) __ | PNC Bank aka PNC Financial Services Group |, is incorporated

 

under the laws of the State of (name) Pennsylvania | I

 

and has its principal place of business in the State of (name)Pennsylvania

 

| L:

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the same
information for each additional plaintiff.)

2. The Defendant(s)

 

 

 

 

 

 

 

a. If the defendant is an individual _
The defendant, (name) |, is a citizen of
the State of (name) | | |. Oris acitizen of
(foreign nation) |
b. If the defendant is a corporation
The defendant, (name) | |, is incorporated under
the laws of the State of (name) | |, and has its

 

principal place of business in the State of (name) |

 

 

Or is incorporated under the laws of (foreign nation) |

 

and has its principal place of business in (name) \

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the same
information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy the amount the plaintiff claims the defendant owes or the amount at stake is more than $75,000, not
counting interest and costs of court, because (explain):

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 6 of 8

 

The amount in controversy is $500,000.00 dollars plus punitive damages for emotional and pshycolgical pain and suffering,
TBD which is a combination of the property value, equity, rental income and principle, interest, taxes, legal and other fees and
loss of equity amd other costs associated with the defendnats discriminatory acts,unfair business practices and breech of
contract.

 

 

Itt. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts showing that each
plaintiff is entitled to the damages or other relief sought. State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

Subject property 437 West Division Street #311 Chicago,IL 60610

To whom it may concern I am writing this letter to express my extreme disappointment in the lack of consideration and good faith under which
PNC bank has handled my request for a payment plan or mediation after my mother Freida Becoat passed on June 7th 2019. There hasn’t been
any type of options for temporary or long-term relief offered me in any capacity. I faxed the death certificate and her will stating me as the sole
heir within two weeks of her passing and completed a modification application good faith within 45 days of her passing. On that application I
informed PNC bank that I would be placing tenants in the property and would be willing to make partial payments over 50% of the mortgage
payment to them until a tenant was secured. Additionally I asked PNC bank to place a legal hold on their email server regarding her account
from 5/1/11 to 11/15/11. There were some major discrepancies in the process of her purchasing the property which she missed two dialysis
appointment due to at least two botched closings and missed the deadline for a $30,000 grant which I think was negligence. The premise of this
letter is I feel that PNC bank is engaging in discrimination, unfair business practices, retaliation, intimidation, inconsistent communication,
requiring excessive documentation and inducing the foreclosure process using these methods. I was told on my first denial in December of 2018
that my DTI was too high based on the entire amount of my rent even though there was a second party on my lease for which I should have only
been held accountable for half of the rent, which is industry standard when applying for a mortgage. After I filed a complaint with Consumer
Financial Protection Bureau and other government enitities. I was encouraged to re apply for another modification with a co-borrower in which I
followed suit and added my domestic partner and the mother of my child Kristin Carothers PH.D. We submitted the application in full and were
issued another denial based on the property not being our primary residence not an issue of debt to income ratio. I inquired as to whether PNC
has ever offered a payment plan or any type of relief to any non owner occupied property with an FHA loan and the representative could not
confirm that as a fact even they told me that could not offer me any help because it was policy set forth by FHA. I have experienced an extreme
amount of anxiety and emotional distress regarding this matter.

 

 

 

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 7 of 8

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal arguments. Include any basis
for claiming that the wrongs alleged are continuing at the present time. Include the amounts of any actual damages claimed for the acts alleged and the
basis for these amounts. Include any _ punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

 

Damages are $500,000.00 plus punitive damages. The defedant caused the plaintiff to take out a higher interest loan and transfer ownership
access and deplete substantial equity in the property, potential rent income loss, in addition to having to pay a multitude in legal and other fees
under duress.

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information, and belief that this complaint:
(1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions
have _ evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be served. I understand
that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal of my case.

 

Date of signing: | RAL, [202 |

 

 

Signature of Plaintiff Villy Biv

 

 

 

 

 

Printed Name of Plaintiff Verhe Bee pit
. €
7

 

 
Case 1:21-cv-00830-SDG Document1 Filed 02/26/21 Page 8 of 8

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 
